EXHIBIT 10.1

 

LOGO [g766457g02p26.jpg]

Associated Banc-Corp

2013 Incentive Compensation Plan

Cover Page to Restricted Stock Agreement

(The Restricted Stock Agreement is attached hereto)

Pursuant and subject to the Associated Banc-Corp 2013 Incentive Compensation
Plan (the “Plan”) and the attached Restricted Stock Agreement, the Committee has
awarded the Grantee named below shares of restricted Common Stock of Associated
Banc-Corp (“Restricted Shares”) as follows:

 

Name of Grantee:    [INSERT NAME] Grant Date:    [INSERT DATE] Total Number of
Restricted Shares Granted and Available for Vesting Under This Award:    [INSERT
NUMBER OF RESTRICTED SHARES SUBJECT TO THIS AWARD]

By executing below, the Grantee hereby acknowledges (1) receipt of a true copy
of the Restricted Stock Agreement; (2) that the Grantee has read the Restricted
Stock Agreement and the Plan carefully, and fully understands their contents;
(3) that the Grantee accepts the award of Restricted Shares; and (4) the Grantee
agrees to be bound by the terms and conditions of the Restricted Stock Agreement
and the Plan.

IN WITNESS WHEREOF, as of the Grant Date the Company and the Grantee hereby
agree to be bound by the terms and conditions of the Restricted Stock Agreement
and the Plan.

 

ASSOCIATED BANC-CORP   GRANTEE

By:

 

 

  By:  

 

Name:  

 

    Its:  

 

   

Please sign and EMAIL your signed copy of (1) this cover page to the Restricted
Stock Unit Agreement and (2) Exhibit A (Consent of Spouse) by [INSERT DATE] to
[INSERT NAME/DEPARTMENT] at [INSERT CONTACT INFORMATION]. Failure to do so will
result in forfeiture of the award. Please retain a copy of the signed documents;
the remainder of the Restricted Stock Agreement is for your records and does not
need to be returned.



--------------------------------------------------------------------------------

ASSOCIATED BANC-CORP

2013 INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AGREEMENT

In accordance with and subject to the terms of the Associated Banc-Corp 2013
Incentive Compensation Plan (the “Plan”) and this Agreement, the Committee
granted to the person named as grantee (the “Grantee”) on the cover page
attached to this Restricted Stock Agreement (the “Cover Page”) an award of
Restricted Shares of Associated Banc-Corp (the “Company”) (the Cover Page and
this Restricted Stock Agreement hereinafter referred to as this “Agreement”).

To evidence such award and to set forth its terms, the Company and the Grantee
agree as follows. All capitalized terms not otherwise defined in this Agreement
shall have the meaning set forth in the Plan.

1. Grant of Restricted Shares. Subject to, and upon the terms and conditions set
forth in this Agreement and the Plan, the Committee granted to the Grantee the
number of restricted shares set forth on the Cover Page (the “Restricted
Shares”), effective as of the grant date set forth on the Cover Page (the “Grant
Date”), and the Grantee hereby accepts the grant of the Restricted Shares on a
restricted basis, as set forth herein.

2. Limitations on Transferability. At any time prior to vesting in accordance
with Paragraph 3, 4 or 5 below, the Restricted Shares, or any interest therein,
cannot be directly or indirectly transferred, sold, assigned, encumbered or
otherwise disposed.

3. Dates of Vesting. Subject to the provisions of Paragraphs 4 and 5 below, the
Restricted Shares shall cease to be restricted and shall become non-forfeitable
(thereafter being referred to as “Vested Shares”) in accordance with the
following schedule:

 

Vesting Date

   Percentage of
Restricted Shares
To Vest  

1st Anniversary of Grant Date

     25 % 

2nd Anniversary of Grant Date

     25 % 

3rd Anniversary of Grant Date

     25 % 

4th Anniversary of Grant Date

     25 % 

Notwithstanding the foregoing, and subject to Paragraphs 4 and 5 below, in the
event that the Grantee incurs a Termination of Service, any Restricted Shares
that were unvested on the date of such Termination of Service shall be
immediately forfeited to the Company.

In addition, in the event that the Grantee has satisfied the requisite age and
years of service criteria for Early Retirement or Normal Retirement prior to the
vesting dates set forth herein but the Grantee has not incurred a Termination of
Service, the Company shall cause a portion of the Restricted Shares to become
Vested Shares on the date such age and years of service requirements are met,
such portion limited to the minimum amount necessary to satisfy the tax
withholding obligations set forth in Paragraph 25 or otherwise required by any
taxing authority.

 

1



--------------------------------------------------------------------------------

4. Termination of Service. Subject to Paragraph 5 below, the provisions of this
Paragraph 4 shall apply in the event the Grantee incurs a Termination of Service
at any time prior to all the Restricted Shares becoming Vested Shares pursuant
to Paragraph 3 above:

(a) If the Grantee incurs a Termination of Service because of his or her death
or Disability, any Restricted Shares that had not become Vested Shares prior to
the date of such Termination of Service shall become Vested Shares, and the
Grantee shall immediately own the Vested Shares free of all restrictions
otherwise imposed by this Agreement except for Vested Shares used to satisfy the
tax withholding obligations set forth in Paragraph 25 below or otherwise
required by any taxing authority.

(b) If the Grantee incurs a Termination of Service due to Early Retirement or
Normal Retirement any Restricted Shares that had not become Vested Shares prior
to the date of such Termination of Service shall become Vested Shares, and the
Grantee shall immediately own the Vested Shares free of all restrictions
otherwise imposed by this Agreement.

(c) If the Grantee incurs a Termination of Service for any reason other than as
stated in Paragraphs 4(a) or 4(b) above, then any Restricted Shares that had not
become Vested Shares prior to the date of such Termination of Service shall be
immediately forfeited to the Company.

5. Change in Control. Notwithstanding Paragraph 4 above, if the Grantee incurs
an involuntary Termination of Service (other than due to Cause) during the two
year period immediately following a Change in Control, any Restricted Shares
that had not become Vested Shares prior to the date of such Termination of
Service shall become Vested Shares, and the Grantee shall immediately own the
Vested Shares free of all restrictions otherwise imposed by this Agreement
except for Vested Shares used to satisfy the tax withholding obligations set
forth in Paragraph 25 below or otherwise required by any taxing authority. In
addition, upon a Change in Control, the Grantee will have such rights with
respect to the Restricted Shares as are provided for in the Plan.

6. Transfer of Restricted Shares. The Company, in its sole discretion, shall
credit the Restricted Shares to the Grantee in a book entry on the records kept
by the Company’s transfer agent. The Restricted Shares shall be subject to
restrictions on transfer until, and to the extent, such Restricted Shares become
Vested Shares pursuant to Paragraph 3, 4 or 5 above. To the extent any
Restricted Shares fail to become Vested Shares pursuant to Paragraph 3, 4 or 5
above, the Company shall cancel such forfeited Restricted Shares pursuant to the
terms of the Plan and this Agreement. The Company shall release the restrictions
in the book entry records of its transfer agent once Restricted Shares become
Vested Shares. As a further condition to the Company’s obligations under this
Agreement, the Company may require the Grantee’s spouse (if any) to execute and
deliver to the Company the Consent of Spouse attached hereto as Exhibit A.

7. Restrictive Covenants.

 

2



--------------------------------------------------------------------------------

(a) Confidential Information. The parties hereto acknowledge that the Company
has created and maintains at great expense strategic plans, sales data and sales
strategy, methods, products, procedures, processes, techniques, financial
information, customer and supplier lists, personal customer data, pricing
policies, personnel data and other similar confidential and proprietary
information, and has received from its customers certain confidential and
proprietary information (collectively, the “Confidential Information”). The
parties hereto further acknowledge that the Company has taken and will continue
to take actions to protect the Confidential Information. Accordingly, the
Grantee agrees that during the term of the Grantee’s employment with the
Company, and until the sooner of (i) such time as the Confidential Information
becomes generally available to the public through no fault of the Grantee or
other person under the duty of confidentiality to the Company, (ii) such time as
the Confidential Information no longer provides a benefit to the Company, or
(iii) two (2) years after the termination of the Grantee’s employment with the
Company, the Grantee will not, in any capacity, use or disclose, or cause to be
used or disclosed, in any geographic territory in which the Company or any of
the Company’s customers do business, any Confidential Information the Grantee
acquired while employed by the Company. The requirements of confidentiality and
the limitations on use and disclosure described in this Agreement shall not
apply to Confidential Information that the Grantee can demonstrate by clear and
convincing evidence, at the time of disclosure by the Company to the Grantee,
was known to the Grantee as evidenced by the Grantee’s contemporaneous written
records. The parties hereto agree that nothing in this Agreement shall be
construed to limit or negate the law of torts or trade secrets where it provides
the Company with broader protection than that provided herein.

(b) Return of Company Property. The parties hereto acknowledge that any material
(in computerized or written form) that the Grantee obtained in the course of
performing the Grantee’s employment duties are the sole and exclusive property
of the Company, the Grantee agrees to immediately return any and all records,
files, computerized data, documents, confidential or proprietary information, or
any other property owned or belonging to the Company in the Grantee’s possession
or under his or her control, without any originals or copies being kept by the
Grantee or conveyed to any other person, upon the Grantee’s separation from
employment or upon the Company’s request.

(c) Non-Interference with Customers, Employees. For a period of twelve
(12) months following the termination of the Grantee’s employment with the
Company for any reason, the Grantee will not, directly or indirectly, on behalf
of him/herself or any other person, entity or enterprise, do any of the
following:

(i) solicit or accept business from any person or entity who is an Active
Customer (as defined below) of the Company, a Subsidiary, or any of their
affiliates, with whom the Grantee has had business contact during the twelve
(12) month period prior to the termination of the Grantee’s employment with the
Company (the “Reference Period”) for the purpose of providing competitive
products or services similar to those provided by the Grantee during the
Reference Period;

 

3



--------------------------------------------------------------------------------

(ii) request or advise any of the Active Customers, suppliers or other business
contacts of the Company who have business relationships with the Company and
with whom the Grantee had business contact during his/her employment with the
Company to withdraw, curtail or cancel any of their business relations with the
Company;

(iii) induce or attempt to induce any employee or other personnel of the Company
to terminate his or her relationship or breach his/her employment relationship
or other contractual relationship, whether oral or written, with the Company;
provided, however, that nothing shall prevent a future employer of the Grantee
from hiring such employee or other personnel if the Grantee does not otherwise
violate this provision.

“Active Customer” shall mean any customer or prospective customer of the Company
which, within the Reference Period, either received any products or services
supplied by or on behalf of the Company or was the recipient of at least two (2)
business contacts by any personnel of the Company (including the Grantee).

(d) Remedies. Notwithstanding any other provision of this Agreement, if the
Grantee breaches any provision of this Paragraph 7, any Restricted Shares shall
be immediately forfeited to the Company. In addition, the Company shall be
entitled to injunctive and other equitable relief (without the necessity of
showing actual monetary damages or of posting any bond or other security):
(i) restraining and enjoining any act which would constitute a breach, or
(ii) compelling the performance of any obligation which, if not performed, would
constitute a breach, as well as any other remedies available to the Company,
including monetary damages. Upon the Company’s request, the Grantee shall
provide reasonable assurances and evidence of compliance with the restrictive
covenants set forth in this Paragraph 7. If any court of competent jurisdiction
shall deem any provision in this Paragraph 7 too restrictive, the other
provisions shall stand, and the court shall modify the unduly restrictive
provision to the point of greatest restriction permissible by law. The
restrictive covenants set forth in this Paragraph 7 shall survive the
termination of this Agreement, the forfeiture of any Restricted Shares, and the
Grantee’s termination of employment for any reason, and the Grantee shall
continue to be bound by the terms of this Paragraph 7 as if this Agreement was
still in effect.

8. Liability of Company. The inability of the Company to obtain approval from
any regulatory body having authority deemed by the Company to be necessary to
the lawful issuance and transfer of any Shares pursuant to this Agreement shall
relieve the Company of any liability with respect to the non-issuance or
transfer of the Shares as to which such approval shall not have been obtained.
However, the Company shall use commercially reasonable efforts to obtain all
such approvals.

9. Adjustment in Restricted Shares. This Award of Restricted Shares is subject
to adjustment as provided under Section 4.2 of the Plan.

 

4



--------------------------------------------------------------------------------

10. Plan and Agreement Amendment.

(a) No discontinuation, modification, or amendment of the Plan may, without the
written consent of the Grantee, adversely affect the rights of the Grantee under
this Agreement, except as otherwise provided under the Plan.

(b) This Agreement may be amended as provided under the Plan, but no such
amendment shall adversely affect the Grantee’s rights under this Agreement
without the Grantee’s written consent, unless otherwise permitted by the Plan.

11. Shareholder Rights. The Grantee shall be entitled to receive any dividends
that become payable on or after the Grant Date with respect to the Restricted
Shares and Vested Shares; provided, however, that no dividends shall be payable
(a) with respect to the Restricted Shares on account of record dates occurring
prior to the Grant Date and (b) with respect to forfeited Restricted Shares on
account of record dates occurring on or after the date of such forfeiture. The
Grantee shall be entitled to vote the Restricted Shares on or after the Grant
Date to the same extent as would have been applicable to the Grantee if the
Restricted Shares had then been Vested Shares; provided, however, that the
Grantee shall not be entitled to vote (a) the Restricted Shares on account of
record dates occurring prior to the Grant Date and (b) with respect to forfeited
Restricted Shares on account of record dates occurring on or after the date of
such forfeiture.

12. Employment Rights. This Agreement is not a contract of employment, and the
terms of employment of the Grantee or other relationship of the Grantee with an
Employer shall not be affected in any way by this Agreement except as
specifically provided herein. The execution of this Agreement shall not be
construed as conferring any legal rights upon the Grantee for a continuation of
an employment or other relationship with an Employer, nor shall it interfere
with the right of an Employer to discharge the Grantee and to treat him or her
without regard to the effect which such treatment might have upon him or her as
a Grantee.

13. Disclosure Rights. Except as required by applicable law, the Company (or any
of its affiliates) shall not have any duty or obligation to disclose
affirmatively to a record or beneficial holder of Common Stock, Restricted
Shares or Vested Shares, and such holder shall have no right to be advised of,
any material information regarding the Company at any time prior to, upon or in
connection with receipt of the Shares.

14. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of Wisconsin. This
Agreement, subject to the terms and conditions of the Plan, represents the
entire agreement between the parties with respect to the grant of the Restricted
Shares to the Grantee. The parties hereto each submit and consent to the
jurisdiction of the courts in the State of Wisconsin, Brown County, in any
action brought to enforce or otherwise relating to this Agreement.

15. Compliance with Laws and Regulations. Notwithstanding anything herein to the
contrary:

(a) the Company shall not be obligated to credit a book entry related to the
Restricted Shares or Vested Shares to be entered on the records of the Company’s

 

5



--------------------------------------------------------------------------------

transfer agent, unless and until the Company is advised by its counsel that such
book entry is in compliance with all applicable laws, regulations of
governmental authority, and the requirements of any exchange upon which Shares
are traded;

(b) the Company may require, as a condition of such a book entry, and in order
to ensure compliance with such laws, regulations and requirements, that the
Grantee make whatever covenants, agreements, and representations, or execute
whatever documents or instruments, the Company, in its sole discretion,
considers necessary or desirable;

(c) no payment or benefit under this Agreement shall be provided to the Grantee
if it would violate any applicable Compensation Limitation; and

(d) notwithstanding anything to the contrary in this Agreement, the Restricted
Shares (including any proceeds, gains, or other economic benefit actually or
constructively received by the Grantee thereof upon the receipt or vesting
thereof, or resale of the Shares received pursuant hereto upon or after the
Restricted Shares become Vested Shares) shall be subject to the provisions of
any clawback or recoupment policy adopted by the Board and/or the Committee,
including any such policy adopted to comply with the Dodd-Frank Wall Street
Reform and Consumer Protection Act, any rules or regulations promulgated and in
effect thereunder, or any SEC or securities exchange rule.

16. Successors and Assigns. Except as otherwise expressly set forth in this
Agreement, the provisions of this Agreement shall inure to the benefit of, and
be binding upon, the succeeding administrators, heirs and legal representatives
of the Grantee and the successors and assigns of the Company.

17. No Limitation on Rights of the Company. This Agreement shall not in any way
affect the right of the Company to adjust, reclassify, reorganize or otherwise
make changes in its capital or business structure, or to merge, consolidate,
dissolve, liquidate, sell or transfer all or any part of its business or assets.

18. Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address appearing
on the records of the Company. Such communication or notice shall be delivered
personally or sent by certified, registered, or express mail, postage prepaid,
return receipt requested, or by a reputable overnight delivery service. Any such
notice shall be deemed given when received by the intended recipient.

19. Construction. Notwithstanding any other provision of this Agreement, this
Agreement is made and the Restricted Shares are granted pursuant to the Plan and
are in all respects limited by and subject to the express provisions of the
Plan, as amended from time to time. This Agreement does not modify or amend the
terms of the Plan. To the extent any provision of this Agreement is inconsistent
or in conflict with any term or provision of the Plan, the Plan shall govern.
The interpretation and construction by the Committee of the Plan, this Agreement
and any such rules and regulations adopted by the Committee for purposes of
administering the Plan shall be final and binding upon the Grantee and all other
persons.

 

6



--------------------------------------------------------------------------------

20. Entire Agreement. This Agreement, together with the Plan, constitutes the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

21. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

22. Counterparts. This Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

23. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

24. Severability. If any provision of this Agreement shall for any reason be
held to be invalid or unenforceable, such invalidity or unenforceability shall
not affect any other provision hereof, and this Agreement shall be construed as
if such invalid or unenforceable provision were omitted.

25. Tax Consequences. The Grantee acknowledges and agrees that the Grantee is
responsible for all taxes and tax consequences with respect to the grant of the
Restricted Shares or the lapse of restrictions otherwise imposed by this
Agreement. The Grantee further acknowledges that it is the Grantee’s
responsibility to obtain any advice that the Grantee deems necessary or
appropriate with respect to any and all tax matters that may exist as a result
of the grant of the Restricted Shares or the lapse of restrictions otherwise
imposed by this Agreement. If the Grantee files a Code Section 83(b) election
with respect to the Restricted Shares, he or she will immediately notify the
Company of such election. Notwithstanding any other provision of this Agreement,
the Restricted Shares shall not be released to the Grantee unless, as provided
in Section 17 of the Plan, the Grantee shall have paid to the Company, or made
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign income or employment taxes required by law to be
withheld with respect to the grant of the Restricted Shares or the lapse of
restrictions otherwise imposed by this Agreement.

26. Receipt of Plan. The Grantee acknowledges receipt of a copy of the Plan, and
represents that the Grantee is familiar with the terms and provisions thereof,
and hereby accepts the Restricted Shares subject to all the terms and provisions
of this Agreement and of the Plan. The Shares are granted pursuant to the terms
of the Plan, the terms of which are incorporated herein by reference, and the
Restricted Shares shall in all respects be interpreted in accordance with the
Plan. The Committee shall interpret and construe the Plan and this Agreement,
and its interpretation and determination shall be conclusive and binding upon
the parties hereto and any other person claiming an interest hereunder, with
respect to any issue arising hereunder or thereunder.

 

7



--------------------------------------------------------------------------------

27. Condition to Return Signed Agreement. This Agreement shall be null and void
unless the Grantee signs, dates, and returns this Agreement to the Company on or
before the date listed at the end of the Cover Page.

IN WITNESS WHEREOF, the parties hereto have acknowledged their rights and
obligations under this Agreement as of the Grant Date by signing the Cover Page.

 

8



--------------------------------------------------------------------------------

Exhibit A

Consent of Spouse

I,                                         , spouse of
                                        , have read and approve the foregoing
Restricted Stock Grant Agreement (the “Agreement”). In consideration of the
Company’s grant to my spouse of shares of Associated Banc-Corp, as set forth in
the Agreement, I hereby appoint my spouse as my attorney-in-fact with respect to
the exercise of any rights under the Agreement and agree to be bound by the
provisions of the Agreement insofar as I may have any rights in said Agreement
or any shares issued pursuant thereto under the community property laws or
similar laws relating to marital property in effect in the state of our
residence as of the date of the signing of the foregoing Agreement.

Dated:                     ,         

 

 

Signature of Spouse

 

¨ Not applicable; I am not married.

 

Exhibit A – Page 1